Citation Nr: 0812755	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than June 24, 2005, 
for the award of a total disability rating based upon 
individual unemployability (TDIU).   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
TDIU rating, effective June 24, 2005.  The veteran testified 
before the Board in August 2007.  


FINDINGS OF FACT

1.  On January 4, 2000, the RO received a claim for a TDIU 
rating.

2.  In an October 2005 rating decision, the RO granted a TDIU 
rating, effective June 24, 2005.  

3.  The veteran met the percentage requirements for 
consideration for a TDIU rating prior to June 24, 2005; 
however, the record does not factually show that the veteran 
was unemployable solely due to his service-connected 
hypertensive cardiovascular disease, degenerative 
spondyloarthritis of the lumbosacral spine, bilateral hearing 
loss, chondromalacia patella of the right knee, hypertension, 
tinnitus, right hand strain, and vertigo earlier than June 
24, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 
2005, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In those cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).   

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).   

Prior to June 24, 2005, the veteran was service-connected for 
hypertensive cardiovascular disease (60 percent disability 
rating), degenerative spondyloarthritis of the lumbosacral 
spine (40 percent disability rating), chondromalacia patella 
of the right knee (10 percent disability rating), 
hypertension (10 percent disability rating), tinnitus (10 
percent disability rating), right hand strain (10 percent 
disability rating), bilateral hearing loss (0 percent 
disability rating), and vertigo (0 percent disability rating) 
for a combined disability rating of 80 percent.  After the 
veteran's service-connected disabilities were found at a June 
24, 2005 VA examination to have moderate to severe effects in 
his employability and other activities of daily living, in an 
October 2005 rating decision, the veteran was awarded a TDIU 
rating, effective June 24, 2005.  That date was assigned as 
the earliest date of evidence showing an increase in the 
veteran's disability.  

In this case, the veteran met the percentage criteria of 38 
C.F.R. § 4.16(a) for consideration for a TDIU prior to June 
24, 2005, the effective date of the award of a TDIU rating.    

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  A 
finding of total disability is appropriate when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).  A veteran may be considered as unemployable 
upon termination of employment which was provided on account 
of disability, or in which special consideration was given on 
account of the same, when it is satisfactorily shown that he 
is unable to secure further employment.  38 C.F.R. § 4.18 
(2007).   

Therefore, the Board must consider whether the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to June 24, 
2005.  In this case, the Board finds that the record does not 
show that the veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to June 24, 2005.  

The record demonstrates that the veteran has not been working 
for many years.  He alleges that his service-connected 
disabilities prevented him from working.  In a November 1998 
VA examination, the examiner found that the veteran's 
tinnitus was irritating, especially at night, and that his 
degenerative spondyloarthritis of the lumbosacral spine 
caused him sleep difficulty and pain on bending, lifting 
heavy objects, jumping, and prolonged sitting and standing.  
The examiner did not find any other effects on the veteran's 
occupation or daily life, nor did he find that the veteran's 
service-connected disabilities precluded him from gainful 
employment.  

An October 2000 VA examination found that the veteran's 
hearing loss did not significantly reduce his employability 
and that his arthritic complaints would only limit his 
employability to jobs that would not require prolonged weight 
bearing and heavy manual activities.

On VA examination in May 2004, the veteran's joint and spine 
disabilities showed only mild limitation to his daily and 
occupational activities.  His tinnitus was not noted to 
interfere with his daily activities, and his right hand 
fingers had normal ranges of motion.  Even with his heart 
disability, he was still able to perform light household 
chores with minimal to moderate interference in performing 
his daily activities.

An October 2004 private medical report indicated that the 
veteran had been treated for hypertension, diabetes mellitus, 
dyslipidemia, and cervical/lumbosacral strain.  The physician 
stated that there were episodes of increasing blood pressure 
and chest pain with easy fatigability.  She opined that the 
veteran's present medical condition made it unsafe for him to 
work and that continued employment might jeopardize his 
health and lead to advanced heart disease with threatened 
failure and/or malignant hypertension due to the strenuous 
work.

The veteran submitted a December 2004 rejection letter from a 
potential employer.  The letter reported that the veteran had 
been found to be unfit for the vacant company driver position 
due to health problems.

In a January 2005 private medical report, the veteran was 
shown to be treated for lumbar strain, hypertension, median 
nerve neuralgia, and degenerative arthritis of the bilateral 
knees.  The physician opined that the veteran was unfit for 
employment while symptomatic.                  

The Board finds that the qualifying increase in the veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to June 24, 2005.  
While the record reflects that the veteran ceased working in 
August 1993, the medical evidence of record does not show 
that the veteran was fully unemployable due solely to his 
service-connected disabilities until June 24, 2005.  
Accordingly, the record does not provide factually 
ascertainable evidence that the veteran was unable to work as 
a result of his service-connected disabilities prior to June 
24, 2005.

While there appears to be evidence in the file that the 
veteran has not worked since approximately August 1993, the 
Board finds that there is no evidence that the veteran was 
unable to work due to his service-connected disabilities 
prior to June 24, 2005.  The VA medical examinations prior to 
June 24, 2005, recited above, did not demonstrate that the 
veteran was unemployable due solely to service-connected 
disabilities.  The reports submitted by the private 
physicians and the letter of employment rejection similarly 
indicated that the veteran was unable to perform strenuous 
work or work involving extensive physical labor.  One private 
medical report noted that he was unemployable while 
symptomatic, but did not find that service-connected 
disabilities made him unable to secure or follow a 
substantially gainful occupation.  And the November 2004 
private report considered nonservice-connected disabilities 
when finding the veteran unemployable.  The veteran possessed 
a Bachelor of Science in Education, and although he reported 
being unable to teach in the Philippines due to his American 
citizenship preventing him from taking the required board 
test, there was no evidence that the veteran would have been 
unable to secure other types of sedentary employment.  That 
statement tends to indicate that citizenship, rather than his 
service-connected disabilities caused him to be unable to do 
that occupation.  The Board finds that the record tends to 
indicate that the veteran's service-connected disabilities 
were not productive of unemployability prior to June 24, 
2005.

As the evidence does not show that the veteran met the 
criteria for the award of a TDIU rating prior to June 24, 
2005, an earlier effective date for the TDIU rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than June 24, 2005, for the grant of a TDIU.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006 and January 
2008 and a rating decision in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than June 24, 2005, for the award 
of a total disability rating based upon individual 
unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


